DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
 
Claim Rejections - 35 USC § 112

          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

           Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
           Claims 1, 13 and 15 were amended to recite “wherein the target test signal comprises second signal sequences, wherein each of the second signal sequences comprises a difference between a reference phase offset and a respective phase offset of an associated signal sequence from the first signal sequences, wherein the reference phase offset is one of the first signal sequences”.
          In reviewing Applicants disclosure, in paragraph 0052, the specification recites “the N phase offsets are respectively −Δφ1, −Δφ2, . . . , −Δφn, and −Δφk is added to a phase of the initial test signal to calculate a phase of the kth signal sequence in the target test signal.”
            In paragraph 0053, the specification recites “a phase offset Δφk is selected as a reference value, and a difference between each phase offset and the reference value is calculated. The foregoing calculation result is added to the phase of the initial test signal to calculate a phase of each signal sequence in the target test signal.”
             In paragraph 0054, the specification recites “For example, Δφ1k=Δφ1−Δφk, where Δφ1k is a difference between a phase offset of a first signal sequence in the target test signal and the reference value. A phase of a first signal sequence in the target test signal is calculated by adding Δφ1k to the phase of the initial test signal.”.
           Therefore, the specification provides support of “adjusting an initial test signal based on the phase offset to obtain a target test signal in-phase superposed, wherein the target test signal comprises second signal sequences, wherein each phase of the second signal sequences in the target test signal is calculated by adding a difference between a respective phase offset of an associated signal sequence from the second signal sequences and a reference phase offset to a corresponding phase of the initial test signal, wherein the reference phase offset is a phase offset of one of the first signal sequences”.
            However, the specification does not provide support of “wherein the target test signal comprises second signal sequences, wherein each of the second signal sequences comprises a difference between a reference phase offset and a respective phase offset of an associated signal sequence from the first signal sequences, wherein the reference phase offset is one of the first signal sequences”.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633